Opinion to issue November 3, 2005






 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00857-CR
____________

CARL DOUGLAS HAYES, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 339th District court
Harris County, Texas
Trial Court Cause No. 392724



 
O P I N I O N
          On February 27,1985, a jury found appellant guilty of the offense of 
aggravated robbery.  On July 8, 2005, the trial court assessed his punishment at life
in prison and a $10,000 fine.  Appellant gave notice of appeal, and the appeal was
assigned to this Court.
          On May 8, 1986, we issued an opinion affirming the judgment.   Hayes v. State,
709 S.W.2d 780  (Tex. App.—Houston [1st Dist.] 1986, no pet.).  Our mandate issued
on July 18, 1986.
          On August 18, 2005, appellant filed a second notice of appeal from the same
judgment.  The appeal was assigned to this Court and given new appellate cause
number 01-05-00857-CR.
          Our judgment of February 22, 1986 is final. Exclusive post-conviction
jurisdiction of the case has passed to the Texas Court of Criminal Appeals in
accordance with article 11.07 of the Texas Code of Criminal Procedure.  See Tex.
Code Crim. Proc. Ann. art. 11.07 (Vernon 2005).
          Accordingly, we dismiss for lack of jurisdiction. 
 
          Any pending motions are denied as moot.
 
PER CURIAM

Panel consists of  Taft, Keys, and Hanks.

Do not publish.  Tex. R. App. P. 47.2(b).